Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 27 June 1824
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					
					Washington 27. June 1824.
				
				Your journalizing Letters, my dearest friend, from the 18th. to the 23d. have been received—And are most of all welcome, for assuring me of your continued convalescence; and of the benefit you are deriving from the waters—In your Letter of the 22d. Tuesday, you ask that the Carriage should set out next Tuesday, to meet you at Hagerstown—But on the next day you speak of passing another week, at Bedford; by which I understand that you propose to leave there next Tuesday week, or the 6th of July,—If you determine otherwise, be sure to let me know when to send for you—Dr Huntt says the City is now uncommonly healthy but I am somewhat prostrated by the heat.The Committee of Investigation have reported, and are gone—Mr Edwards has resigned his appointment to Mexico—The President is gone to Loudoun, and Mr Southard to New-Jersey—Mr G. Sullivan has come back without his family from Boston—Commodore Porter has returned with his family from Matanzas—I believe I have told you all the news, except that of the death of Lord Byron—Bad as he was it struck me as a public calamity—What might he not have been, if he had properly applied his talents?—Mr Crawford’s health continues rapidly improving.Ever affectionately yours.
				
					J. Q. A.
				
				
			